KLEINFELD, Circuit Judge,
dissenting:
I respectfully dissent.
The “primary right” Deol seeks to vindicate is not breach of contract but the right to be free from unfair competition. It therefore does not matter to the claims, in this case, that separate substantially identical franchise agreements are involved.
Because the same “primary right” is involved, the claim dismissed by the state court and the claim he later filed in federal involve the same “cause of action” under the California “primary right” doctrine. Deol is not entitled to sue on the same theory for each of his gas stations, and let his lawsuits die until one looks like it is going well. Because the dismissal of the first suit was a decision on the merits and because the parties in both proceedings are identical, the district court was correct in dismissing Deol’s claim on the basis of res judicata. Its ruling should be upheld.